Citation Nr: 0005084	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-37 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	William K. Randolph, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active naval service from November 1968 to 
September 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
denied a rating in excess of 20 percent for duodenal ulcer 
disease.  In January 2000, the veteran and his spouse 
testified at a Board hearing at the RO.


REMAND

After careful consideration of the evidence compiled by and 
on behalf of the veteran, the Board finds that his claim for 
increased rating for duodenal ulcer disease is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As such, VA has 
a duty to assist in the development of facts pertinent to his 
claim.  Id.  

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

The record reflects that the veteran most recently underwent 
VA medical examination for compensation purposes in February 
1996.  At his January 2000 hearing, he testified that his 
disability had increased in severity since that examination.  
Although recent VA outpatient treatment records have been 
submitted, these records do not contain specific findings 
regarding the pertinent schedular criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994) (holding that an examination 
must provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, 
the VA must provide a new examination.  Olsen v. Principi, 3 
Vet. App. 480, 482 (1992).  In view of the foregoing, a 
contemporaneous VA examination is warranted to address the 
veteran's contentions regarding the severity of his service-
connected disability.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit records from medical care 
providers who have treated him recently 
for his service-connected duodenal ulcer 
disability.  After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded VA 
medical examination to determine the 
current severity of his duodenal ulcer 
disease.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary by the examiner for an 
accurate assessment of the veteran's 
disability.  After examining the veteran 
and reviewing the results of any tests or 
studies, the examiner should provide an 
assessment of the severity of the 
veteran's duodenal ulcer disease (i.e. 
mild, moderate, moderately severe, or 
severe), to include commenting on the 
frequency and duration of any recurrent 
incapacitating episodes of duodenal ulcer 
disease and whether the veteran exhibits 
any impairment of health manifested by 
anemia and weight loss.

3.  Thereafter, the RO should 
readjudicate the veteran's claim, 
including consideration of whether 38 
C.F.R. § 3.321(b)(1) is applicable.  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


